DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 07/11/2022 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

	Response to Amendment
This office action is responsive to the claim amendments filed on 06/22/2022. As directed by the amendment: claims 1, 3, 6, and 9 have been amended; claims 2, 4-5, and 10 have been cancelled; and claims 11-13 have been added. Thus, claims 1, 3, 6, 9, and 11-13 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 06/22/2022 regarding “The presently claimed syringe type ejection device has a feature in that the biasing portion is flexible… …this feature is not expressly disclosed by Utterberg” is not found persuasive. Utterberg (US 5,071,413) discloses in Fig. 4A and Col 6:16-21 a cantilever type snap-fit style connection whose cantilever arms (Fig. 4A elements 34a) are inherently required to be flexible in order to function in a snap-fit manner over a flange. Utterberg explicitly teaches this in Col 6:16-21 “comprises a pair of arms which enter into snap-fit relation with a flange”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “uniformly biased”) were not recited in the previously rejected claim(s). Therefor this argument is not found persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramata et al (EP 1378223 A1) in view of Utterberg (US 5,071,413).
In regards to claim 1:
A syringe type ejection device comprising: a barrel (Figs. 1 and 8 element 710 and 10, element 10 being a barrel in figure one utilizing a different embodiments nozzle); a nozzle disposed to face the barrel (Fig. 8 element 720); and an annular packing interposed between the barrel and the nozzle (Fig. 8 element 730), the barrel having a tip end portion provided with a discharge space for discharging liquid (See annotated Fig. 8 below), the tip end portion including a first surface facing the nozzle (See annotated Fig. 8 below), the nozzle being provided with a holding space for holding a core (See annotated Fig. 8 below, Fig. 8 holding space within element 723 holding elements 711 and 730), the holding space being in communication with the discharge space (See annotated Fig. 8 below, holding space considered to be in communication with discharge space as discharge space takes a portion of holding space and is in fluid communication with holding space held within subcomponent 723a), the nozzle including a second surface facing the first surface (See annotated Fig. 8 below, nozzle considered to be element 720 and its subcomponents), the annular packing being provided to be in contact with the first surface and the second surface to enable movement of the liquid from the discharge space to the holding space (See annotated Fig. 8 below), the syringe type ejection device further comprising a biasing portion that biases the first surface and the second surface toward the annular packing (See annotated Fig. 8 below, Fig. 8 elements 723b and threads), the biasing portion is provided on the nozzle (See annotated Fig. 8 below biasing portion is considered to be threads on nozzle that interact with threads on barrel to bias second surface towards first surface squeezing the annular packing element 730 to form a seal), the tip end portion has a large-diameter portion (See annotated Fig. 8 below).
    PNG
    media_image1.png
    687
    712
    media_image1.png
    Greyscale

Aramata does not appear to explicitly teach the hooks and engagement of said hooks with the large diameter portion. Utterberg teaches snap fit connections as a known alternate to luer lock connections. Utterberg teaches, the biasing portion is flexible and engages the large-diameter portion, and the biasing portion has a plurality of hooks that engage the large-diameter portion (Fig. 4a elements 34a, col 6:16-21 “a pair of arms which enter into snap-fit relation with a flange” as such the arms must be able to flex at least a little bit in order to allow the end hooks to expand and pass the flange to then establish the snap-fit connection. Col 6:9-36 “FIGS. 4A through C, different designs of universal connectors are shown in which the flange 34 of FIGS. 1-3 for attachment to a female luer  lock connector, may be replace with other conventional connector designs… …FIG. 4A, the retentions device 34a is analogous in its function to threaded retentions sleeve 34 of the previous embodiment, but it comprises a pair of arms which enter into snap-fit relations with a flange or the like of a female luer lock connector, in the manner of certain known connectors” (emphasis added). See annotated Fig. 4a below demonstrating a cantilever type snap fit connector.)

    PNG
    media_image2.png
    312
    494
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the luer lock type biasing member taught by Aramata to be a snap fit connection type biasing member as taught by Utterberg. Examiner considers this modification to mean replacing the luer lock threads of Aramata on element 723b with the cantilever style snap fit arms Fig. 4A elements 34a and replacing the corresponding luer lock threads on element 713 with the flange as is known in the art (Utterberg Col 6:15-21 demonstrates these functional elements of a snap fit connection and that they are known in the art, prior to the effective date of filing). Swapping known alternatives in the art is considered to be within the level of one of ordinary skill in the art. (Col 6:9-36 “FIGS. 4A through C, different designs of universal connectors are shown in which the flange 34 of FIGS. 1-3 for attachment to a female luer  lock connector, may be replace with other conventional connector designs… …FIG. 4A, the retentions device 34a is analogous in its function to threaded retentions sleeve 34 of the previous embodiment, but it comprises a pair of arms which enter into snap-fit relations with a flange or the like of a female luer lock connector, in the manner of certain known connectors”).
In regards to claim 6:
The syringe type ejection device according to claim 1, wherein a through hole extending through a thickness of the nozzle is provided in a portion of the nozzle in proximity of the biasing portion (See annotated Fig. 8 below, through hole through element 723 and subcomponents 723a-b. Through hole ends are filed/covered, respectively, by elements 710 and 760, however this is not considered to prevent it from being a through hole extending through the thickness of the nozzle as claimed).

    PNG
    media_image3.png
    453
    402
    media_image3.png
    Greyscale

Claim(s) 1, 3, 7, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramata et al. (US 6,901,975 B2) in view of Kudoh (US 2015/0032082 A1).

In regards to claim 1:
Aramata teaches, a syringe type ejection device (Figs. 9-10 element 810 and subcomponents thereof. Fig. 1 element 10 demonstrates syringe portion of Figs. 9-10 syringe lower cut off syringe portion.)  comprising: a barrel (Figs. 9-10 element 810); a nozzle disposed to face the barrel (Fig. 10 element 820); and an annular packing interposed between the barrel and the nozzle (Fig. 10 element 830), the barrel having a tip end portion provided with a discharge space for discharging liquid (See annotated Fig. 10 below), the tip end portion including a first surface facing the nozzle (See annotated Fig. 10 below), the nozzle being provided with a holding space for holding a core (See annotated Fig. 10 below), the holding space being in communication with the discharge space (See annotated Fig. 10 below), the nozzle including a second surface facing the first surface (See annotated Fig. 10 below), the annular packing being provided to be in contact with the first surface and the second surface to enable movement of the liquid from the discharge space to the holding space (See annotated Fig. 10 below), the syringe type ejection device further comprising a biasing portion that biases the first surface and the second surface toward the annular packing (See annotated Fig. 10 below, biasing portion hook element 823g, biasing portion threads, and Figs. 9-10 elements 823e-g), the biasing portion is provided on the nozzle (See annotated Fig. 10 below, biasing portion hook element 823g, and biasing portion threads), the tip end portion has a large-diameter portion (See annotated Fig. 10 below, tip end large diameter portion element 816), the biasing portion is flexible and engages the large-diameter portion (See annotated Fig. 10 below, Col 8:50-57 “the claw part 823g easily overstrides the retention ring part 816 from the tip end side to engage the base end surface thereof. Upon overstriding, the remaining part 823f, the claw part 823g and the like suffer elastic deformation in the radial outward direction.”, elastic deformation demonstrates the flexibility of elements 823f and 823g.).

    PNG
    media_image4.png
    656
    726
    media_image4.png
    Greyscale

Aramata teaches (Col 8 35-39 “A claw part 823g is provided as protruding from the remaining part 823f in the radial inward direction on a part or whole circumferential direction thereof, so as to engage (lock) a base end surface of the retention ring part 816”) however does not explicitly teach the part of as a plurality of hooks as claimed. Kudoh teaches, the biasing portion has a plurality of hooks that engage the large-diameter portion (Para. 58 “The syringe 1 described above adopts the fixing method of the snap-fit system based on the engagement between the pawls 123 and the groove 131 for the masking member 12” element 13 is the flange, elements 123 are the plurality of hooks).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the claw on a whole circumferential direction taught by Aramata to be a plurality of hooks as taught by Kudoh. This would have been motivated as a mere design choice. Picking a snap-fit connection with an annular ring or a plurality of hooks does not materially alter the function of the snap-fit connection and is therefor considered to be within the capacity of one of ordinary skill in the art.
In regards to claim 3:
The syringe type ejection device according to claim 1, taught by Aramata in view of Kudoh as described in parent claim above.
Aramata teaches, wherein the biasing portion covers the tip end portion (See annotated Fig. 10 above in parent claim rejection).
In regards to claim 7:
The syringe type ejection device according to claim 1, taught by Aramata in view of Kudoh as described in parent claim above.
Aramata teaches, wherein the first surface and the second surface are thrust surfaces (See annotated Fig. 10 above under parent claim rejection. First and second surfaces considered thrust surface as the force from the biasing member is generated in a direction perpendicular to the first and second surfaces).

In regards to claim 12:
The syringe type ejection device according to claim 1, taught by Aramata in view of Kudoh as described in parent claim above.
Aramata in view of Kudoh teaches, wherein the large-diameter portion is uniformly biased by the hooks of the biasing portion to suppress leakage of the liquid (Kudoh teaches Para. 58 “The syringe 1 described above adopts the fixing method of the snap-fit system based on the engagement between the pawls 123 and the groove 131 for the masking member 12” Figs. 2 and 3 demonstrate pawls 123 are uniformly spaced, thus resulting in a uniform distribution of biasing force. Therefor it is considered to meet the use limitation of suppressing leakage of the liquid between the nozzle and the body joint). See parent claim rejection for combination and motivation to combine.
In regards to claim 13:
The syringe type ejection device according to claim 1, taught by Aramata in view of Kudoh as described in parent claim above.
Aramata teaches, wherein the large-diameter portion is a flange shape (Fig. 10 element 816)..

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramata et al. (US 6,901,975 B2) in view of Kudoh (US 2015/0032082 A1).
In regards to claim 1:
Aramata teaches, a syringe type ejection device (Figs. 12 element 1010 and subcomponents thereof. Fig. 1 element 10 demonstrates syringe portion of Figs. 12 syringe lower cut off syringe portion.)  comprising: a barrel (Fig. 12 element 1010); a nozzle disposed to face the barrel (Fig. 12 element 1020); and an annular packing interposed between the barrel and the nozzle (Fig. 12 element 1030), the barrel having a tip end portion provided with a discharge space for discharging liquid (See annotated Fig. 12 below), the tip end portion including a first surface facing the nozzle (See annotated Fig. 12 below), the nozzle being provided with a holding space for holding a core (See annotated Fig. 12 below), the holding space being in communication with the discharge space (See annotated Fig. 12 below), the nozzle including a second surface facing the first surface (See annotated Fig. 12 below), the annular packing being provided to be in contact with the first surface and the second surface to enable movement of the liquid from the discharge space to the holding space (See annotated Fig. 12 below), the syringe type ejection device further comprising a biasing portion that biases the first surface and the second surface toward the annular packing (See annotated Fig. 12 below, elements 1023g and 1023b), the biasing portion is provided on the nozzle (See annotated Fig. 12 below, biasing portion hook element 1023g), the tip end portion has a large-diameter portion (See annotated Fig. 12 below, tip end large diameter portion element 1016), the biasing portion is flexible and engages the large-diameter portion (See annotated Fig. 12 below, Col 9:1-15 “A claw part 1023g is provided as protruding from a base part 1023b of a penetrating member 1023 in the radial inward direction on a part or whole circumferential direction thereof,… … whereby the base part of the connecting part 1023b suffers elastic deformation in the radial outward direction to release the engagement of the claw part 1023g and the retention ring part 1016.” would also suffer elastic deformation in the radial direction when attaching the nozzle to achieve the snap-fit connection).

    PNG
    media_image5.png
    682
    665
    media_image5.png
    Greyscale

Aramata teaches (Col 9:1-15 “A claw part 1023g is provided as protruding from a base part 1023b of a penetrating member 1023 in the radial inward direction on a part or whole circumferential direction thereof, so as to engage releasably a base end surface of the retention ring part 1016.”) however does not explicitly teach the part of as a plurality of hooks as claimed. Kudoh teaches, the biasing portion has a plurality of hooks that engage the large-diameter portion (Para. 58 “The syringe 1 described above adopts the fixing method of the snap-fit system based on the engagement between the pawls 123 and the groove 131 for the masking member 12” element 13 is the flange, elements 123 are the plurality of hooks).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the claw on a whole circumferential direction taught by Aramata to be a plurality of hooks as taught by Kudoh. This would have been motivated as a mere design choice. Picking a snap-fit connection with an annular ring or a plurality of hooks does not materially alter the function of the snap-fit connection and is therefor considered to be within the capacity of one of ordinary skill in the art.
In regards to claim 11:
The syringe type ejection device according to claim 1, taught by Aramata in view of Kudoh as described in parent claim above.
Aramata teaches, and the hooks are disposed at a proximal end of the biasing portion (Fig. 10 element 823g).
Aramata does not appear to explicitly teach the large-diameter portion as claimed. Kudoh teaches, wherein the large-diameter portion of the tip end portion is a distal most end of the barrel (Fig. 2 element 13).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the tip end large diameter portion position taught by Aramata to be the tip end large diameter portion positioned at the distal most end of the barrel taught by Kudoh. This is considered to be within the level of one or ordinary skill in the art as it involves merely rearranging the positioning of the tip end large diameter portion and the lengths of the biasing portion and tip end portion. Merely rearranging the parts is considered to be within the level of one of ordinary skill in the art. See MPEP 2144.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramata et al. (US 6,901,975 B2) in view of Kudoh (US 2015/0032082 A1), further in view of Toma et al (US 2015/0329271 A1).

In regards to claim 8:
The syringe type ejection device according to claim 1, taught by Aramata in view of Kudoh as described in parent claim above.
Aramata does not appear to explicitly teach the core as claimed. Toma teaches, wherein the core protrudes from the second surface and is inserted in the discharge space (See annotated Fig. 5A below).

    PNG
    media_image6.png
    403
    499
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the needle type ejection nozzle delivery system taught by Aramata to include a spray nozzle with core extending past the second surface into the discharge space as taught by Toma. This would have been motivated by allowing the syringe type ejection device to perform a spray type ejection delivery after the filling process. Aramata teaches replacing the fill nozzle with a needle type ejection nozzle for delivery of fluid after filing (See Aramata Fig. 17).
In regards to claim 9:
The syringe type ejection device according to claim 1, taught by Aramata in view of Kudoh as described in parent claim above.
Aramata does not appear to explicitly teach the core as claimed. Toma teaches, further comprising: a core inserted in the nozzle, the nozzle being provided with a holding space for holding the core (See annotated Fig. 5a below core held within the holding space provided in the nozzle), the holding space being in communication with the discharge space, and the core being inserted in the discharge space (See annotated Fig. 5A below).

    PNG
    media_image7.png
    480
    529
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the needle type ejection nozzle delivery system taught by Aramata to include a spray nozzle with core extending past the second surface into the discharge space as taught by Toma. This would have been motivated by allowing the syringe type ejection device to perform a spray type ejection delivery after the filling process. Aramata teaches replacing the fill nozzle with a needle type ejection nozzle for delivery of fluid after filing (See Aramata Fig. 17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection, of claims 3, and 7-9, presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783